internal_revenue_service number release date index number date x cc dom fi p plr-116462-99 town state law dear this is in response to a letter dated date and subsequent correspondence requesting a private_letter_ruling that the income of x is excludable under sec_115 of the internal_revenue_code and x is not required to file a federal_income_tax return facts town is a political_subdivision of state x is a corporation incorporated under the nonprofit corporation law of state x has been determined to be an organization described in sec_501 of the code x was incorporated by the board_of directors of town in order to issue bonds for the purpose of constructing a new town hall for town x leases all of its property to town for use as its town hall complex the rent x receives satisfies the debt service on the bonds x is managed by its board_of directors whose members are those persons who hold the offices of mayor mayor pro tem chairman of the administrative committee and council members of town directors serve as such only so long as they occupy those offices in the government of town the officers of x are a president vice-president and secretary-treasurer these offices are occupied respectively by the mayor mayor pro tem and chairman of the administrative committee of town and occupy their offices in x only so long as they occupy their offices in the government of town the bylaws of x provide that x shall not pay any dividends and no part of its net_earnings shall inure to the benefit of any plr-116462-99 private individual x’s bylaws currently provide that on dissolution its remaining assets and property shall be distributed to town or to such other organization selected by x’s directors that are exempt from income_tax under sec_501 of the code qualify for the exclusion_from_gross_income in sec_115 of the code are donees described in sec_170 of the code and are described in law x proposes to amend its bylaws to provide that upon dissolution its remaining assets shall be distributed only to town law sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city that was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so state the holding in the revenue_ruling means that a determination was made that the income in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of sec_115 of the code revrul_71_589 specifically mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purposes ordinarily recognized as municipal functions under revrul_77_261 1977_2_cb_45 the income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions which purchase units of participation and have an unrestricted right of withdrawal is excludable from gross_income the fund however is classified as a corporation and must file a federal_income_tax return revrul_90_74 1990_2_cb_34 concerns an organization that is formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees' health revrul_90_74 states that the income of the organization is excluded from gross_income under sec_115 of the code if private interests do not participate in the organization or benefit more than incidentally from the organization in revrul_90_74 the benefit to the employees of the political subdivisions was excepted as incidental plr-116462-99 revproc_95_48 1995_2_cb_418 specifies two classes of organizations that are not required to file annual information returns on form_990 return of organization exempt from income_tax these classes of organizations are governmental units and affiliates of governmental units that are exempt from federal_income_tax under sec_501 of the code revproc_95_48 supplements revproc_83_23 1983_1_cb_687 analysis the rental income received by x is paid_by town in satisfaction of its own lease obligation and is used by x to pay the debt service on bonds issued to make the leased property available to town for town’s own use x does not benefit from either the use of the leased property or the rental income on the contrary only town benefits from the use of the leased property and the payment of debt service on the bonds based on the information submitted x is an affiliate of a governmental_unit within the meaning of sec_4 of revproc_95_48 conclusion provided that town is a political_subdivision of state for purposes of sec_115 of the code x’s income is excludable from gross_income under sec_115 x is not required to file federal_income_tax returns under sec_1_6033-2 of the income_tax regulations however no opinion is expressed regarding whether x has or will have unrelated_business_taxable_income under sec_511 of the code and therefore must file a form 990-t return this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel financial institutions products by william e coppersmith chief branch
